: August 6,'1952

Eon. I)~.
        C. Greer
State Highway Engineer
@ate Eighwag'Department~~    I~'.
.Austin,*Texas         .opinionNo. v-1493
                           Re:. m-rect 0r the aot.meating
                                the era for Lease of High-
                               .wqg,commis.sionlands upon
                                the previous authpitg Or
                                th&FIighwayCommissionre-
~ear.Sir:                       speotipg these lands.
                                          ,.
         You.have requested an opinion upon the follow-
ing problem:
         .' "Iands~acquirea~ by the Highwajr~ommissio~,by~
     pwchsse,     o~naemnation or otherwiseto be useQ for
     rights of way for State Highways, and which are no
     longer needed for highwey~rightof way'purposesor
     by citizens as a road, because of the changing of
     the route or abendoment of suoh highway, have for
     many years been dizposed of by requestingthe Gov-
     ernor to execute'quitclaim deeds-to such lands after
     the proposea transfers have been,approve&by the At-
     torney General. This procedure seems to be in line
     with'the authority contained in Article .6673aof Ver-
     non's Civil Statutes end, possibly in some instances,
     by Article 6614s~9.
            Wince the 52nd Legislaturee&acted Senate Bill
     354 creat'ingBoards'forthe leasing of 911 State
     owned lands for oil, gas and mineral development,~we
     are wondering if it repeals all or a pert 0r Article
     6673a and 66749-9, or in.any manner limits the au-
     thority of the Highway Commission to dispose or such
     changed or abandoned right of way as it has,in the
     past."
            Article.6673a,.V.C.S.,provides as follows:
          "Whereverthe State Highway Comm$ssion has
     aoquired or shall hereafter acquire any land by
     purchase, condemnation,or otherwiseto be used
     as a right of way for any State Righway and there-
     after the route of such Highway was or shall be
622   Hon. D. C. Greer, page 2,   v-1493


          Ohanged or abandoned, and any such right of way
          be no longer needed for such Highway, or needed
          for use of oitizens as a road, the State Highway
          Commissionmay recommend to the Governor that
           such land be sold and that he execute a deed con-
          veying all the State's right, title, and interest
           in such land SO acquired. Upon the reoommenda-
          tion of the Commission;the Governor may execute
          a proper deed conveying and/or exchanging'such
           land for airrerent land belonging to the same"per-
           son or persons. It shall be the duty~of the Corn-~
          mission to rix the fair and reasonablevalue of
           all such land and advise the Go'drnor thereor.
          Provided that where such land is given to the State,
           the Governor may return the same by proper deed to
           the person or persons from whom the same is received.
          fall money der'iveafrom the,sale of such land shall
           be depositedwith the funds from which it was orig-
           inally taken. The Attorney General shall approvd,
           all transfers under this Act."
                The portions of Article 5382d, V.C.S; '(Acts'52na
      Leg,, R.S. 1951, ch. ,325,p. 556) which are.materialto the'
      c&atioh of bgards to lease Sta$e-ownedlands are as follow.
               %%ction~l.. There is hereby created Boards
           for,lea;se,of~
                       lands owned by any Department;Board
           or,Agenoy'ofthe State of Texas : :.
                We0tion 2. All.lands-orany parael of same
          'now owned by; or,that may-hereafterbe owned by,or
           held-1I.L
                   trust for the usa and benefit t5r',a,Depart-
           meet, Agency or'Board ,magbe leased by the appro-
           priate Boera~forLease to any person or persons,
           firms, or corporationssubject to ana as providea
           fur in this Aot, for the-purposeof-prospectingor
           exploring for and mining, producing,storing,car-
           ing'for, ttianiporting,preserving,selling ana ais-
           posing of,the 011,~.gasor other minerals.
                Wection 4. Whenever in the opiliidnof .the
           appro$riate'Boarafor l.+a~sethere shall be such a
           demand for the purchase of oil,gas OT mineral leas-
           es on any lot OT tract of land subject to the con-
           trol of the Board-as will reasonably insure~an
           advantageoussale, the Board for Lease shall place
           such oil, gas or mineral leases on the,msrket in
           such tract or tracts as the BOera for Lease may
           designate. . . .
.   .


        Hon. D. C. Greer, page 3,    V-1493                          $23


                  Section 15 provides that *all laws and parts of
        laws ificonflict herewithYarehereby expresslyrepealed'
        with several exceptions nbt material to this opinion.
                     It is clear that Article 6673a is not~,re-
        pugnant to Article 53828.' Article 6673a authorizes
        the aonveyance of an abandoned right-of-way,but it
        does not grant the power to lease such Tight-of-weg
        for oil and,gas purposes. Att'y Gen. Op. O-2481
        (1940). Article 5382a provides a procekre whereby
        lands owned.by any state departmentmay be leased
        for mineral development. No part of this article
        provides for the sale of lands owned by a'bepartment.
        There being no repugnance between the two statutes,
        they should be allowed to stand together. This rule
        of statutory   ~construct$on~wss.expressed~by  the Su$reme
        Court in Winterman'v.McDonald, 129 Tex. 275, 283, 102
        s.w.2a 167, 171 (19371, as follows:

                  "Repeal of laws by implicationis not
             ravorecik.39 Tex. Jur.;Seation 75, p0 140:
                      Sectlop 510, p. 905. ..Inthisabsence
             59 C-J.,;-
             of an express repeal by statute, where there
             is no positive pepugnanoe between the proviso
             ions of the old and new statutes, the old and
             new statutes will each be construed so 8s to
             $r; ;ffect, if possible, tonboth statutes.       i
                 . *, Section 75, p. 140.
                     _L
                  If Article 5382d should.be construed as re-
        pealing Article 6673a, the result would be that there
        would be no method of selling an abandoned right-of-way.
        It is extremely doubtful that the Legislatureintended
        to leave the State without a method for selling land
        which is no longer of any use to the State or to the
        public.
                  You are therefore advised that Article 5382d,
        which you refer to as Senate Bill 354, does not require
        you to change your methods of selling abandonedrights-
        of-way as authorized by Article 6673a. It merely loper-
        ates to subject the land to the possibilityof being
        leased for oil..andgas developmentby the Board for
        Lease.


                 Artiole 5382a, V.C.S. (Acts 52nd L%g.,R;S:
             1951, oh. 325, pa 5561, relating to the leasing
624~   Hon. D. C. Greer, page 4,   v-1493


              0r State owned lands for.oil, gas/a@3 mineral
              development,does not repeal the power of the
              State EUghway Departmentto sell abandoned
              rights-of-weyaccordingto the methods prescribed
              in Article 6673a, V.C.S.
                                     Yours very truly,
       APPROVED:                       PRICEDANIEL
                                     AttOTneYGeneral
       Jesse P. Luton,Jr.
       LanaDiv-ision
       E. Jacobson
       Reviewing Assistant                  Thomas Black
                                            Assistant
       Charles D. Mathews
       First Assistant
       TB:bt:jrb